DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Abstract should not be copied or repeated of claim. In instant case, abstract is copy of independent claim 1 and of 177 words in length.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Preamble of claims 1-10, should be changed to corresponding change in title of an invention.
Allowable Subject Matter
Claims 1-10 are allowed.
	Regarding claim 1, the prior art does not disclose or suggest a connector comprising: a holder including an abutting part that is positioned between an outer surface of an inserting part and a hole part of a wall part, the holder being fixed to a distal end part of the inserting part, wherein the abutting part abuts on a wall surface of the hole part so as to limit relative movement of the inserting part with respect to the hole part, and a gap between the wall surface of the hole part and the abutting part is narrower than a gap between a wall surface of a through hole  of a housing and a bolt as required by independent claim in combination with other limitation of this claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10734757), (US 10630021), (US 9502812), (US 20150372413), (US 20150207263), (US 9017099), (US 20150099385), (US 8262413), (US 20110230086), (US 7621777), (US 20090124121), (US 7097498), (US 7094098), (US 6953357), (US 20030207641), (US 20020155756), (US 20020031949), (US 6113424), (US 5947766), each discloses an electrical connector similar to the claimed invention.

Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831